Citation Nr: 1416342	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of the rating for the Veteran's service-connected bilateral hearing loss from 40 to 30 percent as of November 29, 2011, was appropriate.  

2.  Entitlement to higher ratings for the bilateral hearing loss, namely, a rating higher than 40 percent and a rating higher than 70 percent since.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1958 to February 1960.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

He was originally granted service connection in an April 2010 rating decision and given an initial 30 percent rating effective January 29, 2010.  The RO subsequently adjudicated a claim for an increase in this rating in the April 2011 decision on appeal.  In that decision, the Veteran's initial rating was increased to 40 percent based on a finding of clear and unmistakable error (CUE).  However, this 40 percent rating was then reduced to 30 percent based on the results of a March 2011 VA audiological examination.  While the effective date of this reduction seemingly should have been the date of the examination (March 29, 2011), it is listed as November 29, 2011 in the accompanying diagnostic code sheet, and all like code sheets since.  The Veteran timely appealed the decision to the Board in December 2012.  

In a December 2013 decision, the Board did not address the propriety of the reduction and, instead, remanded the increased-rating claim for another examination reassessing the severity of this service-connected disability, owing to a statement from the Veteran to the effect that his hearing loss had worsened.  The RO provided him another examination in March 2014 and then issued two decisions.  The first decision was a March 2014 Supplement Statement of the Case (SSOC) denying him a rating higher than 30 percent since March 29, 2011, and the second was a March 2014 rating decision granting him a higher 70 percent rating based on the results of that most recent examination.  The appeal continued, as it is presumed he is seeking the highest possible rating for this disability for all time periods at issue, absent express indication otherwise.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


Thus, the Board is now adjudicating two issues - the first dealing with the propriety of the April 2011 rating reduction from 40 to 30 percent for the bilateral hearing loss, effective November 29, 2011, and the second addressing whether the Veteran is entitled to higher ratings for this bilateral hearing loss disability both prior to and since March 12, 2014.

The Board is satisfied the Appeals Management Center (AMC) compiled with the December 2013 remand directives, including in terms of obtaining another VA compensation examination reassessing the severity of the Veteran's bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); but see also Dyment v. West, 13 Vet. App. 141 (1999).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2011 decision, the RO both granted the Veteran a higher initial rating for his hearing loss based on CUE and then reduced that rating, resulting in a lower combined overall rating.  There was not the required proposal to reduce his rating, which would have allowed him time to contest it and have a hearing on the matter.

2.  Prior to March 12, 2014, at worst he had Level VII hearing loss in his right ear and Level VIII in his left.

3.  Since March 12, 2014, at worst he has had Level IX hearing loss in his right ear and Level X in his left.



CONCLUSIONS OF LAW

1.  The RO did not comply with the procedural due process requirements governing the reduction in the rating for the Veteran's bilateral hearing loss; therefore the prior rating for this disability must be reinstated retroactively effective as of the date it was reduced.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2013).

2.  The criteria are not met, however, for a rating higher than 40 percent for this disability prior to March 12, 2014, or higher than 70 percent since.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).


These VCAA notice requirements apply to all elements of a claim, including, in the service-connection context, the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, after the RO construed a July 2010 statement from the Veteran as a new claim for an increased rating for his bilateral hearing loss, it provided him a letter in August 2010 that satisfied the notice requirements of 38 C.F.R. § 3.159 and as defined by Dingess/Hartman.  In the increased-rating context, VA need only provide "generic" notice advising a Veteran of the evidentiary and legal criteria for establishing his entitlement to greater compensation, not also apprise him of alternative diagnostic codes (DCs) or request that he submit evidence indicating the effect the disability has on his daily activity.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Thus, the duty to notify was satisfied.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his increased-rating claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was afforded VA compensation examinations and the resulting findings contain the information needed to assess the severity of his bilateral hearing loss in relation to the applicable rating criteria.  Accordingly, no further assistance or other development is needed to meet the requirements of the VCAA.

Also realize the Board is reinstating the earlier 40 percent rating for this disability (in lieu of the lesser 30 percent rating following the reduction).  So the Veteran will receive back pay, that is, the compensation he was not paid at the higher 40-percent level since seemingly November 29, 2011 until March 11, 2014.  Hence, he is being put back in the position he was at the time the RO granted him the 40 percent rating, before immediately decreasing it to 30 percent based on the results of a March 2011 VA examination.  Thus, any deficiency in VA's duties to notify or assist regarding this ancillary issue would at most be non-prejudicial.  38 C.F.R. § 20.1102 (2013).


II.  The Propriety of the Reduction 

As already discussed, the RO increased the initial rating for the Veteran's bilateral hearing loss to 40 percent based on a finding of CUE and then, in the same decision, reduced this rating to 30 percent based on the results of his March 2011 VA examination.  

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413, 420-21 (1993), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating-reduction case it must be ascertained, based upon a review of the entire recorded history of the disorder, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  In addition, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement in a disability actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). 

Furthermore, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  He also is entitled to a hearing on the matter.

Strict compliance with the due process provisions found in § 3.105(e) is not required in instances where the reduction does not affect the Veteran's overall combined rating.  The RO claimed this was the situation in its November 2012 Statement of the Case (SOC).  This is true in the sense that, following the April 2011 rating decision, the Veteran's combined rating of 40 percent was his combined rating after the April 2010 original grant of service connection.  However, because the April 2011 decision first granted him a higher initial rating of 40 percent based on CUE, and then immediately reduced that rating to 30 percent, it also in turn increased his combined rating to 50 percent for that time from January 29, 2010 until November 29, 2011.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  So the RO's reduction did in fact lower his overall combined rating from 50 to 40 percent effective November 29, 2011.  Thus, strict compliance with § 3.105(e) was required.  

Review of the file, however, reveals the RO did not issue a proposal to the Veteran regarding the intended reduction in the rating for his service-connected disability.  The Veterans Court (CAVC) has consistently held that, when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that, where a rating reduction was made without observance of law, although a remand for compliance with that law normally would be an adequate remedy, in a rating-reduction case the erroneous reduction must be vacated and the prior rating restored.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Therefore, the April 2011 reduction was improper and the Board is reinstating the Veteran's 40 percent rating for his bilateral hearing loss as of the date of the reduction.


III.  Entitlement to Higher Ratings for this Disability

The rating for the Veteran's bilateral hearing loss has been "staged" during the pendency of this appeal.  In determining the present level of disability, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods when the service-connected disability has exhibited symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Veteran had a 40 percent rating prior to March 11, 2014, and has had a higher 70 percent rating since.  He has variously argued that he is entitled to even higher ratings for this disability because his hearing loss has gotten progressively worse over the years since he was granted service connection for it.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481.  Moreover, the Court (CAVC) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  
See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.

The provisions of section 4.86 address exceptional patterns of hearing impairment, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86(a) and (b).  This, then, allows for use of Table VIa rather than VI, depending on which provides the greater opportunity for a higher rating.

a.  Prior to March 12, 2014

The Veteran underwent a VA audiological examination in April 2010.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
45
50
70
85
85
72.5
Left
50
65
75
80
85
76.25

He also registered scores of 64 percent in the right ear and 56 percent in the left on the Maryland CNC Word List speech recognition test.


He next underwent a VA audiological examination in March 2011.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
45
50
70
85
90
73.75
Left
55
60
85
85
90
80

He also registered scores of 72 percent in the right ear and 60 percent in the left on the Maryland CNC Word List speech recognition test.

Using Table VI entirely, the results of the April 2010 examination indicate a numeric designation of VII for the right ear and VIII for the left.  The point of intersection on Table VII reflects that this level of hearing loss warrants a 40 percent rating.  Again using Table VI entirely, the results of the March 2011 examination indicate a numeric designation of VI for the right ear and VII for the left.  The point of intersection on Table VII reflects that this level of hearing loss warrants a lesser 30 percent rating.  So, between the two, the RO assigned the greater rating - 40 percent rather than just 30 percent.  Indeed, even though the Veteran had an exceptional pattern of hearing impairment in his left ear during both examinations, allowing for use of Table VIa instead of VI, this still does not allow him a rating higher than 40 percent because it means he had what amounted to Level VI or, at worst, Level VII hearing loss during the April 2010 examination (so not greater than the Level VIII if instead using Table VI), and Level VII during the more recent March 2011 examination (so the same Level if instead using Table VI).

Furthermore, as these tests are the only objective testing of record in this period, the evidence does not support the assignment of a rating higher than 40 percent for his bilateral hearing loss prior to March 12, 2014. 


b.  Since March 12, 2014

The Veteran underwent an additional VA audiological examination in March 2014.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
65
70
70
85
90
79
Left
70
75
80
90
95
85

He also registered scores of 46 percent in the right ear and 38 percent in the left on the Maryland CNC Word List speech recognition test.

Using Table VI, the results of that March 2014 examination indicate a numeric designation of IX for the right ear and X for the left.  The point of intersection on Table VII reflects that this level of hearing loss warrants a 70 percent rating, so the rating he has.  Moreover, although he again evidenced an exceptional pattern of hearing impairment, this time however in both ears (so right and left, rather than just in the left ear like previously), this results in a designation of Level VII for the right ear using instead Table VIa and Level VIII for the left ear using Table VIa, which in turn would only correlate to a lesser 40 percent rating using Table VII.  So he received the higher of the two possibilities, 70 percent rather than 40 percent.  As this test is the only objective testing of record in this later period, the evidence does not support the assignment of a rating higher than 70 percent for his bilateral hearing loss since March 12, 2014.  

In making these determinations regarding the ratings for his hearing loss, the Board also has considered whether an extra-schedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).


The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.


The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluations for the Veteran's service-connected bilateral hearing loss are inadequate.  His level of hearing loss is fully contemplated by the objective standards of the applicable code.  Even though he evidenced an exceptional pattern of hearing impairment during all three of his VA compensation examinations, initially just in his left ear but ultimately in both ears, so left and right, in turn invoking consideration of 38 C.F.R. § 4.86(a), though not also subpart (b), that still did not provide grounds for assigning higher ratings.

Furthermore, there is no objective evidence of record suggesting his service-connected disability markedly interferes with his employment, that is, above and beyond that contemplated by the schedular ratings assigned for this disability, or as an additional example requires frequent hospitalization.  38 C.F.R. §§ 4.1, 4.15.  

The 40 and 70 percent ratings he has for this service-connected disability therefore contemplate the level of occupational impairment shown.  Thus, even if he satisfied the first prong of the Thun analysis, he would not also satisfy the second prong, much less the final third prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

For these reasons and bases, the Board finds that the evidence does not support the assignment of a rating higher than 40 percent prior to March 12, 2014, or a rating higher than 70 percent since.  Thus, absent indication his bilateral hearing loss is more severe, the Board finds that the preponderance of the evidence is against this claim, so there is no reasonable doubt to be resolved in his favor, and this claim accordingly must be denied.  38 C.F.R. § 4.3.



ORDER

The claim for restoration of the 40 percent rating for the service-connected bilateral hearing loss is granted as of the date of the reduction, subject to the statutes and regulations governing the payment of retroactive VA compensation. 

However, the claim of entitlement to higher ratings for the bilateral hearing loss, namely, a rating higher than 40 percent prior to March 12, 2014 and a rating higher than 70 percent since, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


